 
 
IB 
Union Calendar No. 168
112th CONGRESS 1st Session 
H. R. 2173
[Report No. 112–252] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2011 
Mr. Wittman (for himself, Mr. Hastings of Washington, Mr. Lamborn, Mr. Broun of Georgia, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 14, 2011
Additional sponsors: Mr. McClintock, Mr. Landry, Mr. Duncan of South Carolina, Mr. Southerland, Mr. Labrador, and Mr. Flores


October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 14, 2011




A BILL 
To facilitate the development of offshore wind energy resources. 
 

1.Short titleThis Act may be cited at the Advancing Offshore Wind Production Act.
2.Offshore meteorological site testing and monitoring projects
(a)Definition of an offshore meteorological site testing and monitoring projectIn this section, the term offshore meteorological site testing and monitoring project means a project carried out on or in the waters of the Outer Continental Shelf administered by the Department of the Interior to test or monitor weather (including wind, tidal, current, and solar energy) using towers, buoys, or other temporary ocean infrastructure, that—
(1)causes—
(A)less than 1 acre of surface or seafloor disruption at the location of each meteorological tower or other device; and
(B)not more than 5 acres of surface or seafloor disruption within the proposed area affected by for the project (including hazards to navigation);
(2)is decommissioned not more than 5 years after the date of commencement of the project, including—
(A)removal of towers, buoys, or other temporary ocean infrastructure from the project site; and
(B)restoration of the project site to approximately the original condition of the site; and
(3)provides meteorological information obtained by the project to the Secretary of the Interior.
(b)Offshore meteorological project permitting
(1)In generalThe Secretary of the Interior shall by regulation require that any applicant seeking to conduct an offshore meteorological site testing and monitoring project on the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must obtain a permit and right of way for the project in accordance with this subsection.
(2)Permit and right of way timeline and conditions
(A)Deadline for approvalThe Secretary shall decide whether to issue a permit and right of way for an offshore meteorological site testing and monitoring project within 30 days after receiving an application.
(B)Public comment and consultationDuring the period referred to in subparagraph (A), the Secretary shall—
(i)provide an opportunity for submission of comments by the public; and
(ii)consult with the Secretary of Defense, the Commandant of the Coast Guard, and the heads of other Federal, State, and local agencies that would be affected by issuance of the permit and right of way.
(C)Denial of permit; opportunity to remedy deficienciesIf the application is denied, the Secretary shall provide the applicant—
(i)in writing, clear and comprehensive reasons why the application was not approved and detailed information concerning any deficiencies in the application; and
(ii)an opportunity to remedy such deficiencies.
(c)NEPA exclusionSection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore meteorological site testing and monitoring project.
(d)Protection of informationThe information provided to the Secretary of the Interior pursuant to subsection (a)(3) shall be treated by the Secretary as proprietary information and protected against disclosure.
 

October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
